EXHIBIT Calculation of Ratio of Earnings to Fixed Charges Year Ended December 31, 2004 2005 2006 2007 2008 (In thousands, except ratio of earnings to fixed charges) Income from continuing operations before income taxes $ 43,919 $ 73,152 $ 191,428 $ 223,129 $ 160,904 Fixed charges(1) Interest expense 1,661 6,022 6,800 7,106 7,369 Amortization of debt issuance cost 253 3,308 436 421 506 Interest included in rental expense 425 632 918 899 992 Total fixed charges $ 2,339 $ 9,962 $ 8,154 $ 8,426 $ 8,867 Earnings(2) $ 46,258 $ 83,114 $ 199,582 $ 231,555 $ 169,771 Ratio of earnings to fixed charges 19.8 8.3 24.5 27.5 19.1 (1) Fixed charges consist of interest expense on indebtedness, amortization of debt issuance costs and the estimated portion of rental expense deemed a reasonable approximation of this interest factor. (2)Earnings consist of income from continuing operations before income taxes plus fixed charges.
